                             t{ie tiniteb ^totest            Court
                        :lfor      ^outliem Btotrict of Georgia
                                    l^apcrofiifi; IBtbtsiton
                                                                                  FILED
                                                                           Scott L. Poff, Clerk
                                                                        United States District Court

                                                                    By mgarcia at 2:46 pm, Nov 26, 2019
              MARCELO HERNANDEZ IBARRA,

                         Petitioner,                      CIVIL ACTION NO.: 5:19-cv-15

                   V.



              TRACY JOHNS,

                         Respondent.


                                                ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 8.   Petitioner Marcelo Ibarra


              ("Ibarra") did not file Objections to this Report and

              Recommendation.


                  Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation, GRANTS Respondent's Motion to Dismiss,

              DISMISSES without prejudice Ibarra's 28 U.S.C. § 2241 Petition

              for failure to exhaust his administrative remedies, and DIRECTS

              the Clerk of Court to CLOSE this case and enter the appropriate

              judgment of dismissal.    Additionally, the Court DENIES Ibarra in




AO 72A
(Rev. 8/82)
    y




              forma pauperis status on appeal.

                   SO ORDERED, this          day                          2019




                                      HO,   LISA GODBEY WOOD, JUDGE
                                            ID STATES,..£^^eTRICT C0QRT
                                       OUTH^IRH-DISTRICT   OF GEORGIA




AO 72A
(Rev. 8/82)
